 1   WO                                                                                     KM

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Tony Deng,                                      No. CV 19-04589-PHX-JAT (JFM)
10                         Plaintiff,
11   v.                                              ORDER
12
     Charles L. Ryan, et al.,
13
14                         Defendants.
15
16          On June 27, 2019, Plaintiff Tony Deng, who is confined in the Arizona State Prison
17   Complex-Eyman, filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983 and an
18   Application to Proceed In Forma Pauperis. In an August 26, 2019 Order, the Court granted
19   the Application to Proceed and dismissed the Complaint because Plaintiff had failed to
20   state a claim. The Court gave Plaintiff 30 days to file an amended complaint that cured the
21   deficiencies identified in the Order.
22          On September 12, 2019, Plaintiff filed a First Amended Complaint, which the Court
23   dismissed in a December 12, 2019 Order. Plaintiff then filed a January 3, 2020, Second
24   Amended Complaint and a January 30, 2020, Motion for Preliminary Injunction. In a
25   February 24, 2020 Order, the Court ordered Defendants Ortiz and Centurion LLC to answer
26   Count Three of the Second Amended Complaint, dismissed the remaining claims and
27   Defendants without prejudice, and denied the Motion for Preliminary Injunction.
28   ....
 1            Pending before the Court is Plaintiff’s March 13, 2020 Motion for Leave to File
 2   Motion for Reconsideration (Doc. 17) and lodged March 26, 2020 Motion for
 3   Reconsideration (Doc. 18). The Court will granted the Motion for Leave to File and deny
 4   the Motion for Reconsideration.
 5            Motions for reconsideration should be granted only in rare circumstances.
 6   Defenders of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995). A motion for
 7   reconsideration is appropriate where the district court “(1) is presented with newly
 8   discovered evidence, (2) committed clear error or the initial decision was manifestly unjust,
 9   or (3) if there is an intervening change in controlling law.” School Dist. No. 1J, Multnomah
10   County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Such motions should not be
11   used for the purpose of asking a court “‘to rethink what the court had already thought
12   through – rightly or wrongly.’” Defenders of Wildlife, 909 F. Supp. at 1351 (quoting Above
13   the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)). A motion
14   for reconsideration “may not be used to raise arguments or present evidence for the first
15   time when they could reasonably have been raised earlier in the litigation.” Kona Enters.,
16   Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Nor may a motion for
17   reconsideration repeat any argument previously made in support of or in opposition to a
18   motion. Motorola, Inc. v. J.B. Rodgers Mech. Contractors, Inc., 215 F.R.D. 581, 586 (D.
19   Ariz. 2003). Mere disagreement with a previous order is an insufficient basis for
20   reconsideration. See Leong v. Hilton Hotels Corp., 689 F. Supp. 1572, 1573 (D. Haw.
21   1988).
22            Plaintiff asks that the Court reconsider the dismissal of Counts One, Two, and Four
23   of the Second Amended Complaint and the denial of the Motion for Preliminary Injunction.
24   Plaintiff essentially reasserts the claims raised in the Second Amended Complaint and
25   Motion for Preliminary Injunction.       The Court has reviewed the Second Amended
26   Complaint, Motion for Preliminary Injunction, February 24, 2020 screening Order, and
27   Motion for Reconsideration.       The Court finds no basis to reconsider its decisions.
28   Accordingly, the Court will deny Plaintiff’s Motion for Reconsideration.



                                                 -2-
 1   IT IS ORDERED:
 2         (1)    The reference to the Magistrate Judge is withdrawn only with respect to the
 3   Motion for Leave to File and Motion for Reconsideration. All other matters in this action
 4   remain with the Magistrate Judge for disposition as appropriate.
 5         (2)    Plaintiff’s Motion for Leave to File (Doc. 17) is granted; the Clerk of Court
 6   must file the Motion for Reconsideration.
 7         (3)    Plaintiff’s Motion for Reconsideration (lodged at Doc. 18) is denied.
 8         Dated this 8th day of April, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
